APPENDIX A This Appendix A, amended and restated as of January 3, 2011, is the Appendix A to that certain Custodian Services Agreement dated July 25, 2008 between PFPC Trust Company and each Fund listed below. Name of Fund Type of Fund Form/Jurisdiction of Fund WELLS FARGO MULTI-STRATEGY , LLC Closed-end, registered investment company under the 1940 Act (Master Fund) Delaware liability company WELLS FARGO MULTI-STRATEGY , LLC Closed-end, registered investment company under the 1940 Act (Feeder Fund) Delaware liability company WELLS FARGO MULTI-STRATEGY , LLC Closed-end, registered investment company under the 1940 Act (TEI Feeder Fund) Delaware liability company WELLS FARGO MULTI-STRATEGY , LDC. Unregistered fund (Pass-Through for TEI Feeder Fund) Cayman Islands limited duration company WELLS FARGO MULTI-STRATEGY , LLC Closed-end, registered investment company under the 1940 Act (Feeder Fund) Delaware liability company WELLS FARGO MULTI-STRATEGY , LLC Closed-end, registered investment company under the 1940 Act (TEI Feeder Fund) Delaware liability company WELLS FARGO MULTI-STRATEGY , LDC Unregistered fund (Pass-Through for TEI Feeder Fund) Cayman Islands limited duration company WELLS FARGO FAMILY OFFICE MASTER FUND, LLC WELLS FARGO FAMILY OFFICE FUND I, LLC WELLS FARGO FAMILY OFFICE FUND FW, LLC Accepted: PFPC TRUST COMPANY By: Name: Title: WELLS FARGO MULTI-STRATEGY , LLC By: Name: Title: WELLS FARGO MULTI-STRATEGY , LLC By: Name: Title: WELLS FARGO MULTI-STRATEGY , LLC By: Name: Title: WELLS FARGO MULTI-STRATEGY , LDC By: Name: Title: WELLS FARGO MULTI-STRATEGY , LLC By: Name: Title: WELLS FARGO MULTI-STRATEGY , LLC By: Name: Title: WELLS FARGO MULTI-STRATEGY , LDC By: Name: Title: WELLS FARGO FAMILY OFFICE MASTER FUND, LLC By: Name: Title: WELLS FARGO FAMILY OFFICE FUND I, LLC By: Name: Title: WELLS FARGO FAMILY OFFICE FUND FW, LLC By: Name: Title:
